per curiam:
En este caso nos corresponde dilucidar si el Lie. Domingo Collazo Sánchez incurrió en conducta profe-sional antiética al otorgar las Escrituras Núms. 47 y 48 de *7715 de septiembre de 1980, y dar fe en ellas de un hecho que le constaba que era falso.(1)
I
El 27 de septiembre de 2000, las señoras Sara Piñero Márquez y Denise Sánchez Pimentel presentaron sendas quejas contra el licenciado Collazo Sánchez ante este Tribunal.(2) Mediante éstas, ambas se quejaron de la con-ducta profesional del licenciado en su desempeño como no-tario público al autorizar las Escrituras Núms. 47 y 48 de 5 de septiembre de 1980.(3) Alegaron que el licenciado incu-rrió en conducta profesional antiética al otorgar las men-cionadas escrituras debido a que la parte que compareció como compradora y deudora no era la parte con genuino interés en adquirir la propiedad objeto de las escrituras. Alegaron que las escrituras eran simuladas, por lo que el querellado dio fe de un hecho que le constaba que era falso, faltando a su deber de honradez y sinceridad, en violación al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Los hechos, en síntesis, fueron los siguientes.
En 1980, el licenciado Collazo Sánchez otorgó la Escri-tura Núm. 47, en la que hizo constar que la señora Sán-chez Pimentel le compró al matrimonio Carmona-Quiño-nes una propiedad ubicada en la urbanización Alturas de Río Grande por la suma de cuarenta y cinco mil seiscientos dólares. El notario querellado dio fe, en esa escritura, de que en el acto de la firma del documento la compradora entregó a los vendedores la suma de quince mil dólares, y que el balance del precio de venta se retuvo para el pago en su día del gravamen hipotecario.
*772Ese mismo día, mediante la Escritura Núm. 48, se cons-tituyó una hipoteca sobre la propiedad objeto de la referida compraventa para garantizar el pagaré de quince mil dó-lares que vencía con su presentación. No obstante lo con-signado en dichas escrituras, los verdaderos compradores de la propiedad era el matrimonio compuesto por la señora Piñero Márquez (una de las aquí querellantes) y su esposo el señor Velázquez Mojica, hecho que le constaba al notario aquí querellado. El matrimonio Velázquez-Piñero deseaba que la propiedad figurara a nombre de la señora Sánchez Pimentel, sobrina del señor Velázquez Mojica, toda vez que el crédito del matrimonio Velázquez-Piñero estaba seria-mente afectado, por lo que temían que no cualificaran para asumir la deuda hipotecaria sobre la propiedad objeto de la venta.
El matrimonio Velázquez-Piñero y la señora Sánchez Pi-mentel acordaron que cuando el matrimonio resolviera sus problemas económicos pasarían la propiedad a nombre de ellos.
Luego de los trámites de rigor y de una exhaustiva in-vestigación, el Procurador General presentó una querella contra el licenciado Collazo Sánchez, en la que se le impu-taron los cargos siguientes:
EL LIC. DOMINGO COLLAZO SÁNCHEZ FALTÓ A LA FE NOTARIAL CUANDO A SABIENDAS DE QUE LA PARTE QUE COMPARECIÓ COMO COMPRADORA Y DEUDORA RESPECTIVAMENTE EN LAS ESCRITURAS NÚM. 47 Y 48 DE 5 DE SEPTIEMBRE DE 1980, NO ERA LA PARTE CON GENUINO INTERÉS DE ADQUIRIR EN CALIDAD DE DUEÑA LA PROPIEDAD OBJETO DE LAS MISMAS.
EL LIC. DOMINGO COLLAZO SÁNCHEZ INCURRIÓ EN CONDUCTA PROFESIONAL CONSISTENTE EN FALTAR A SU DEBER DE SINCERIDAD, EN VIOLACIÓN AL CANON 35 DE LOS DE ÉTICA PROFESIONAL, 4 L.P.R.A. AP. IX C 35, CUANDO AUTORIZÓ UN DOCUMENTO PÚBLICO EN EL CUAL LE CONSTABA UN HECHO QUE NO ERA VERDAD.
Vista la querella que presentó el Procurador General y *773la contestación del licenciado Collazo Sánchez, se nombró una Comisionada Especial para que recibiera la prueba y nos rindiera un informe con sus determinaciones de hecho y las recomendaciones que estimara pertinentes. Exami-nado ese informe, estamos en posición de resolver.
h — I I — I
El Canon 35 del Código de Ética Profesional, supra, establece lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o fa-cilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Énfasis suplido.)
Como puede observarse, el citado Canon 35 impone al abogado un deber de sinceridad y honradez frente a todos. Véanse, además: In re Astado Caraballo, 149 D.P.R. 790 (1999); In re Franco Rivera y Masini Soler, 134 D.P.R. 823 (1993). El referido canon impone a todo abogado unas nor-mas mínimas de conducta, indispensables para preservar el honor y la dignidad de la profesión. Estas normas míni-mas se deben observar, no sólo en la tramitación de los pleitos, sino en todas las facetas que desempeñen los abogados. Cualquier hecho que un notario asevere en un instrumento público que no concuerde con la verdad, cons-tituye una violación al Canon 35 del Código de Ética Pro-fesional, supra, independientemente de si hubo intención *774de faltar a la verdad. In re Tejada Rivera I, 155 D.P.R. 175 (2001).
Por su parte, el Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2002, recoge el principio de la fe pública notarial al disponer lo siguiente:
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos ex-trajudiciales que ante él se realicen, sin perjuicio de lo dis-puesto en las leyes especiales. Es su función recibir e interpre-tar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle [s] au-toridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento.
La fe pública notarial es la espina dorsal de todo el esquema de autenticidad documental notarial. El Estado le confiere al documento que autoriza un notario, bajo su firma, signo, sello y rúbrica, una presunción de credibilidad y certeza de que lo afirmado es cierto, correcto y concuerda con la realidad. A tales efectos, este Tribunal ha recalcado que al autorizar un documento, el notario da fe pública y asegura que cumple con todas las formalidades de ley, formal y sustantivamente. Asegura, además, que el documento es legal y verdadero, y que se trata de una transacción válida y legítima. Véase In re Feliciano Ruiz, 117 D.P.R. 269 (1986). Violentar la función central de custodiar la fe pública constituye una conducta que queda al margen de la ética del notario público porque cuando ésta se quebranta, necesariamente se falta a la verdad de los hechos. S. Torres Peralta, El Derecho Notarial Puertorriqueño, Carolina, Pubs. STP, ed. especial, 1995.
Cuando un notario hace constar hechos no veraces en una escritura pública, aun cuando no medie intención de faltar a la verdad sino ausencia de diligencia o celo *775en la gestión notarial, incurre en falta. Torres Peralta, op. cit. El notario, “como depositario de la fe pública —de la confianza de los particulares y del Poder público — , ha de tener un grado de responsabilidad muy considerable”. M. Sanahuja y Soler, Tratado de Derecho Notarial, Barcelona, Ed. Bosch, 1945, T. I, pág. 340.
En síntesis, nuestro ordenamiento jurídico condena enérgicamente la participación consciente de un abogado, como funcionario o parte, en el asesoramiento, en la redacción o en el otorgamiento de documentos simulados o faltos de veracidad, independientemente del propósito que anime esa conducta. Tal conducta es incompatible con la función pública del notario y con las exigencias de veracidad y honestidad que esta función acarrea.
HH
A pesar de que la investigación del Procurador General demuestra serias incongruencias en el testimonio de las quejosas y que la veracidad éstos es altamente cuestiona-ble en cuanto a otros aspectos de las quejas, el propio que-rellado aceptó su responsabilidad ante los hechos aducidos y cooperó plenamente con la investigación.
Así, no existe controversia en cuanto a que en 1980 el licenciado Collazo Sánchez otorgó una escritura mediante la cual permitió que compareciera como parte compradora una persona que en realidad no era la parte con genuino interés en adquirir el inmueble. Al así hacerlo, dio fe de hechos que le constaban que eran falsos y quebrantó los postulados más fundamentales de la fe pública notarial.
El licenciado Collazo Sánchez no debió autorizar las es-crituras en el momento en que conoció que los otorgantes deseaban hacer constar en ellas un hecho que no era cierto. Esto, independientemente de las razones invocadas para ese artificio.
Por otro lado, cabe señalar que el 29 de diciembre de *7762002, el licenciado Collazo Sánchez solicitó darse de baja tanto de la abogacía como de la notaría por motivo de un derrame cerebral masivo que lo inhabilitó para continuar practicando sus labores profesionales. Este Tribunal aún no ha aceptado esa renuncia, debido a que estaba pen-diente contra él la querella de marras.
Ante tales hechos, y tomando en consideración que el licenciado Collazo Sánchez sufrió un infarto con derrame cerebral masivo que precipitó su retiro de la profesión,(4) y que del expediente del letrado surge que en los treinta y siete años de práctica no ha tenido ningún antecedente dis-ciplinario, la Comisionada Especial recomendó que baste, como única sanción, “la dimanante del trámite alecciona-dor de la querella”.
No obstante la recomendación de la Comisionada Especial, no podemos condonar la participación consciente del licenciado Collazo Sánchez, como funcionario público, en la redacción y en el otorgamiento de documentos con informa-ción que le constaba al querellado que era falsa.
Así, habiendo examinado el expediente del licenciado Collazo Sánchez y tomando en consideración los hechos particulares del caso de autos, resolvemos suspenderlo del ejercicio de la abogacía y la notaría por un período de un mes. Una vez transcurrido dicho término, automáticamente se dará de baja a Collazo Sánchez del ejercicio de la abogacía.

Se dictará la sentencia correspondiente.


 El Lie. Domingo Collazo Sánchez fue admitido al ejercicio de la abogacía el 26 de noviembre de 1965, y al ejercicio de la notaría el 14 de diciembre de ese mismo año.


 La señora Piñero Márquez era tía política de la señora Sánchez Pimentel al momento de los hechos, y hasta que se decretó el divorcio de la primera.


 Las dos quejas fueron posteriormente consolidadas.


 En diciembre de 2001 el querellado cerró su bufete para acogerse al retiro, aunque continuaba practicando la profesión desde su casa de forma muy limitada. Luego del infarto, cesó por competo sus labores profesionales.